PER CURIAM.
Mickey L. Phillips seeks to appeal from the magistrate judge’s report and recommendation issued in his 42 U.S.C. § 1983 (2000) action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Phillips seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant Appellee’s motion to dismiss and dismiss the appeal for lack of jurisdiction. We deny Phillips’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.